 1
 2
 3
 4
 5
 6
                        IN THE UNITED STATES DISTRICT COURT
 7
                               FOR THE DISTRICT OF ARIZONA
 8
 9   Tyler Bowyer, Michael John Burke, Nancy Cottle,
     Jake Hoffman, Anthony Kern, Christopher M.           Case No. 2:20-cv-02321-DJH
10   King, James R. Lamon, Sam Moorhead, Robert
     Montgomery, Loraine Pellegrino, Greg Safsten,        PROPOSED ORDER
11   Salvatore Luke Scarmardo, Kelli Ward and
     Michael Ward;                                        GRANTING PLAINTIFFS’
12                                                        MOTION FOR MODIFICATION
                         Plaintiffs,                      OF HEARING SCHEDULE
13
            v.
14
     Doug Ducey, in his official capacity as Governor
15   of the State of Arizona, and Katie Hobbs, in her
     capacity as Secretary of State of the State of
16   Arizona;

17                      Defendants.

18   Maricopa County Board of Supervisors; and
     Adrian Fontes, in his official capacity as
19   Maricopa County Records;

20                       Intervenors.

21         THE COURT has before it Plaintiffs’ Motion for Modification of Hearing Schedule
22   filed December 5, 2020.
23         For the reasons set forth in Plaintiffs’ Motion for Modification of Hearing Schedule
24   and good cause appearing:
25
26         IT IS HEREBY ORDERED THAT:

27         1. Plaintiffs and Defendants shall have three hours each to present their cases.
28
 1

 2   DATED this _____ day of _________________, 2020.
 3

 4

 5                Honorable ________________________
 6                          United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


            -2-
